Citation Nr: 1542243	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-04 405	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an effective date earlier than October 23, 2008, for the award of an increased disability rating of 10 percent for scars of the forehead and chin.

2. Entitlement to a compensable disability rating for epicondylitis of the right elbow prior to April 21, 2010, and a disability rating in excess of 10 percent from April 21, 2010.

3. Entitlement to a compensable disability rating for hiatal hernia.

4. Entitlement to a compensable disability rating for posttraumatic headaches.

5. Entitlement to a compensable disability rating for status post mandible fracture prior to April 21, 2010, and a disability rating in excess of 10 percent from April 21, 2010.

6. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.
7. 
Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

8. Entitlement to service connection for low back disability, to include as secondary to service-connected disability.

9. Entitlement to service connection for cervical spine disability, to include as secondary to service-connected disability.

10.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

11.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disability.

12.  Entitlement to service connection for bilateral foot disability, to include as secondary to service-connected disability.

13.  Entitlement to service connection for bruxism, to include as secondary to service-connected disability.

14.  Entitlement to service connection for tremor of bilateral hands, to include as secondary to service-connected disability.

15.  Entitlement to service connection for cognitive disability (claimed as memory impairment).

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1968 and from September 1970 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction now rests with the RO in Jackson, Mississippi, from which the appeal was certified.  

In a February 2013 rating decision, the Jackson RO granted increased disability ratings of 50 percent for PTSD with depression, effective November 17, 2008, 10 percent for epicondylitis of the right elbow, effective April 21, 2010, and 10 percent for status post mandible fracture, effective April 21, 2010.  Because the increased disability ratings assigned are not the maximum ratings available for these disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to increased disability ratings for right elbow epicondylitis, hiatal hernia, posttraumatic headaches, and status post mandible fracture disabilities; entitlement to service connection for low back, cervical spine, hypertension, right knee, bilateral foot, bilateral hand, and bruxism disabilities; and entitlement to a TDIU are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1. The RO received the Veteran's claim for entitlement to a compensable disability rating for scars of the forehead and chin on November 17, 2008.

2. Prior to November 17, 2008, VA did not receive any communication or action indicating an intent to apply for entitlement to a compensable disability rating for scars of the forehead and chin.

3. The regulations governing the rating of scars were amended effective October 23, 2008.

4. Throughout the pendency of the appeal, the Veteran's PTSD with depression was manifested by occupational and social impairment with reduced reliability and productivity.

5. In a January 1969 rating decision, the RO denied the claim of entitlement to service connection for a back disability, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

6. Evidence received since the time of the January 1969 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

7. The competent, probative evidence does not demonstrate that a cognitive disability is causally or etiologically related to active duty.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than October 23, 2008, for the grant of entitlement to a disability rating of 10 percent for scars of the forehead and chin have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.400 (2015).
2. 
The criteria for an initial disability rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3. New and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The criteria for service connection for a cognitive disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in January 2009 and September 2009 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, Social Security Administration (SSA) records, private treatment records, and lay evidence.  

The Veteran also underwent VA examination in June 2009, August 2009, and April 2014, and VA physicians provided addendum opinions in March 2010 and April 2012 with respect to the issues decided herein.  The Board finds these examinations to be adequate for adjudication purposes.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of compensation on an original claim of compensation, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Here, the Veteran asserts that he has had his scars of the forehead and chin since service and that they should have been rated as 10 percent disabling since his initial claim.   

The Veteran submitted his initial service connection claim for scars of the forehead and chin in April 1989, and the RO granted service connection in a December 1989 rating decision.  Although the Veteran submitted a Notice of Disagreement as to the December 1989 rating decision for unrelated claims, he did not appeal the initial rating assigned for facial scars.  Additionally, no new and material evidence was received within one year following the rating decision, and as a result, the December 1989 rating decision became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

On November 17, 2008, the Veteran filed a claim for an increased rating for his forehead and chin scars disability.  In the December 2009 rating decision, the RO assigned a 10 percent rating for the disability, effective from November 17, 2008, the date the claim was received.  Thereafter, the RO assigned an earlier effective date of October 23, 2008, for the 10 percent rating based on the effective date of revisions to the rating criteria pertinent to scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The record does not contain any correspondence received prior to the Veteran's November 17, 2008, claim concerning an increased disability rating for the service-connected scars of the forehead and chin.  Although the record contains a March 2002 informal claim for an increased disability rating for a service-connected left knee disability and for entitlement to service connection for PTSD, the evidence does not show that VA received any notice of an intent to file a claim in connection with the service-connected scars of the forehead and chin following the December 1989 rating decision and prior to the claim received in November 2008.  Given that a claim for an increased rating was not received prior to November 2008, an earlier effective date cannot be assigned based on the date of claim.

The Board acknowledges the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  As the Veteran's increased rating claim was received in November 2008, the old rating criteria do not apply.  However, because his claim was received within one year of the law change, the RO assigned an earlier effective date of October 23, 2008, for the grant of the 10 percent rating for the scars disability in the January 2013 rating decision.  As the Veteran did not file a formal or informal claim any time prior to this date, an even earlier effective date is not warranted.

Review of the evidence similarly fails to show that an earlier effective date is warranted based on a factually ascertainable increase in the severity of the scars disability.  

The Veteran's forehead and chin scars have been evaluated under Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, 10 percent rating is warranted with one characteristic of disfigurement (outlined below); a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

Characteristics of disfigurement are listed as: a scar 5 or more inches in length; a scar at least one-quarter inch wide at the widest part; surface contour of the scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches; skin texture abnormal in an area exceeding 6 square inches; underlying soft tissue missing in an areas exceeding 6 square inches; or skin indurated and inflexion in an area exceeding 6 square inches.  See Note (1), Diagnostic Code 7800.

In this case, the Veteran simply has not submitted any evidence- lay or medical - indicating that his facial scars increased in severity within a year of his claim for an increased rating.  In fact, the evidence dated within a year prior to the Veteran's November 2008 claim primarily consists of VA and private medical records documenting the treatment for unrelated conditions.  There is no evidence of record between November 17, 2007, and the November 17, 2008, claim that indicates entitlement to an increased rating for his service-connected scars.  Entitlement was first factually evident at the June 2009 VA examination.  As it is not factually ascertainable that his facial scars increased in severity within a year prior to the November 2008 claim, the assignment of an effective date prior to what is presently assigned is not warranted.         

Thus, an effective date prior to October 23, 2008, for the assignment of a 10 percent rating for scars of the forehead and chin is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Veteran's claim in this regard is denied.

III.  Claim for Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  When an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, however, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD with depression has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD with depression is currently rated as 50 percent disabling.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas or meet the criteria for the 100 percent evaluation.  Having carefully reviewed the evidence of record, the Board finds the evidence demonstrates that the Veteran's PTSD with depression resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Specifically, the evidence demonstrates that the Veteran's service-connected psychiatric disability has been manifested by anxiety, depressed mood, restricted affect, anhedonia, feelings of worthlessness, reduced energy, chronic sleep impairment, social withdrawal, problems with intimacy, decline in assertiveness and cognitive efficiency, intrusive memories, avoidance of triggers, irritability, and difficulty in establishing and maintaining effective work and social relationships.  After psychological examination in August 2009, the VA examiner found the Veteran had significant symptoms of both PTSD and depression.  In addition, in March 2010 a VA physician found the Veteran's social functioning and persistence were moderately but not markedly limited.  Further, the Veteran's GAF scores ranged from 47 to 80, indicating symptoms spanning a wide range from serious impairment to some difficulty in social and occupational functioning.  

However, the Board finds a disability rating in excess of 50 percent is not warranted at any time during the pendency of the appeal.  Here, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal or homicidal ideations, obsessional rituals, abnormal speech, near-continuous panic or depression affecting the ability to function independently, periods of violence, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran specifically denied having hallucinations and suicidal and homicidal ideations consistently throughout the appeal.  He has also demonstrated good hygiene and eye contact, normal judgment during formal examinations and outpatient treatment, and has always been oriented.  The records do not demonstrate any reported panic attacks or that his irritability led to violence.  Although his social interactions were significantly reduced, they were appropriate.  Indeed, the Veteran has established and/or maintained relationships, at least to some extent, with family, friends, and neighbors.  

Notably, the August 2009 VA examiner only found that the Veteran's symptoms were intermittent.  On VA examination in August 2009, the Veteran reported that he lived with his wife, with whom he liked to ride his Harley, and he worked part-time.  Although his only friends were those made by his wife, he was able to chat with familiar faces in the park by their house.  Similarly, the March 2010 VA physician found the Veteran's symptoms did not preclude non-interpersonal work and only interfered with his functioning on an occasional basis.  Although his symptoms restricted the range of work he could do both efficiently and effectively, employment that was not highly interpersonal and that entailed loose supervision was within his range of mental abilities.  Furthermore, private treatment records dated in February 2013 and July 2013 show the Veteran was feeling great, and he denied any current depression or active issues with mood.  The diagnoses were mild, major depression and well-controlled depression, respectively.  Moreover, the April 2014 VA examiner opined that the Veteran's PTSD with depression resulted in only mild or transient symptoms that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  Here, the Board has focused on the effect of the Veteran's PTSD with depression on his occupational functioning and notes the VA examiners' determinations that the Veteran's PTSD with depression only restricted the range of work he could do efficiently and effectively, not his actual ability to perform physical or sedentary labor.  Finally, the Board finds it significant that the clinical evidence does not show that the Veteran required or desired any therapy for his service-connected PTSD with depression at any time during the pendency of the appeal.  

The preponderance of the evidence does not demonstrate that the frequency, severity, and duration of the Veteran's PTSD with depression symptoms, and the effect of these symptoms on his occupational and social impairment does not more closely approximate the schedular criteria for a 70 percent or 100 percent rating under VA regulations.  For the above cited reasons, the Board finds the criteria for a disability rating in excess of 50 percent for PTSD have not been met at any time during the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

In reaching this determination, the Board has considered whether an extraschedular rating is warranted in this case.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD with depression is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the appeal, the Veteran's PTSD with depression was manifested by anxiety, depressed mood, restricted affect, anhedonia, feelings of worthlessness, reduced energy, chronic sleep impairment, social withdrawal, problems with intimacy, decline in assertiveness and cognitive efficiency, intrusive memories, avoidance of triggers, irritability, and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

IV.  New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the RO denied the Veteran's claim for a back disability in a January 1969 rating decision.  The Veteran did not appeal the denial of the claim, and thus, the January 1969 rating decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  As the January 1969 rating decision is the last final disallowance with respect to this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the January 1969 rating decision, the RO denied the claim because physical examination did not reveal a current back disability.  Thus, in order to reopen the Veteran's claim, new evidence must have been added to the record since the January 1969 rating decision that addresses this basis.

Evidence submitted and obtained since the January 1969 rating decision includes VA treatment records and examination reports, private treatment records, and lay evidence.  In particular, a February 2009 private magnetic resonance imaging scan revealed degenerative changes in the lumbar spine, and an October 2012 private physician diagnosed degenerative disc disease.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether the Veteran has a current low back disability for service connection purposes.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a low back disability is reopened.  Justus, 3 Vet. App. at 512-13.

V.  Service Connection Claim for a Cognitive Disability

The Veteran asserts that he currently has memory problems that are residuals of a head injury incurred in a motor vehicle accident during active duty.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As a cognitive disability is not listed as a chronic disease under 38 C.F.R. § 3.309, a showing of continuity of symptomatology is not sufficient to establish service connection in this case.

Service treatment records indicate the Veteran was involved in a motor vehicle accident during active duty and sustained a head injury.  As such, the Board finds the record demonstrates an in-service event for service connection purposes.  

However, in this case the Board affords significant probative value to the medical opinions of record, which do not associate any current cognitive disability with the in-service traumatic brain injury.  

In June 2009, the VA examiner found the Veteran had a mild memory deficit of recent onset that was not as likely as not related to the 1971 traumatic brain injury.  The VA examiner found the Veteran apparently had no residuals secondary to the acute, service injury as he was able to return to regular duty and had subsequent advancements in service.  

Similarly, the August 2009 VA examiner found the Veteran did not have any residuals of cognitive or memory decline due to a traumatic brain injury.  Although he had some diminution in these areas, testing showed excellent memory that was well above average when compared with others his age.  Additionally, his lowered cognitive level of functioning seemed to be due to affective factors, as there was no objective testing of memory impairment.  According to the VA examiner, the Veteran's subjective symptoms were partially validated by behavioral observation but were more likely than not related to his PTSD and depression.  In this respect, the Board finds it significant that the VA examiner determined the Veteran demonstrated only subjective symptoms.  Additionally, the Board finds the 50 percent disability rating assigned for the Veteran's service-connected PTSD with depression already contemplates any subjective cognitive impairment.  

Furthermore, a March 2010 VA examiner determined that the Veteran had no significant residuals related to the in-service traumatic brain injury.  On psychological examination, the Veteran's cognitive, memory, and executive functioning were all average or higher for his age, and there was no indication of significant decline in any of these areas.  As a result, the Board finds the probative, competent evidence does not demonstrate that a current cognitive disability is causally or etiologically related to active duty, to include an in-service head injury.

The Board acknowledges the Veteran's assertions that he has a current cognitive disability related to the in-service injury.  However, it is well established that a layperson without medical training is not qualified to render a medical opinion concerning the diagnosis or etiology of a cognitive disability involving memory impairment.  See 38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the Board finds that the question of whether the Veteran currently has a cognitive disability related to active duty does not lie within the range of common experience or common knowledge.  The record does not show that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to a diagnosis or etiology of a cognitive disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a cognitive disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to an effective date earlier than October 23, 2008, for the award of a disability rating of 10 percent for scars of the forehead and chin is denied.

Entitlement to an initial disability rating in excess of 50 percent for PTSD with depression is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened, and, to that extent, the appeal is granted.

Entitlement to service connection for a cognitive disability is denied.



REMAND

While the Board regrets the delay, additional development is needed before a decision can be reached with respect to the remaining claims on appeal.

Initially, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from July 2014.

Increased Rating Claims for Posttraumatic Headaches, Hiatal Hernia, Mandible Fracture Disability, and Right Elbow Epicondylitis

The Veteran seeks increased ratings for his service-connected posttraumatic headaches, hiatal hernia, mandible fracture, and right elbow disabilities.  He last underwent VA examinations in connection with his service-connected posttraumatic headaches and hiatal hernia in March 2010, and he underwent VA examinations with respect to his mandible fracture and epicondylitis of the right elbow in April 2010.  In a June 2015 brief, the Veteran's representative asserted that the Veteran's service-connected disabilities had worsened in severity since the last VA examinations and that the examinations were thus too old to adequately evaluate the disabilities.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Given the Veteran's assertion of worsening symptomatology, and the fact that the most recent VA examinations are over five years old, the Board finds additional examinations are warranted to determine the current nature and severity of these service-connected disabilities.

Claims for Service Connection for Low Back, Cervical Spine, Right Knee, and Bilateral Foot Disabilities

The Veteran asserts that he has a low back disability and a cervical spine disability related to an in-service motor vehicle accident.  Alternatively, he contends that these disabilities are proximately due to his service-connected left knee disability.  The Veteran underwent VA examinations in connection with his claims for cervical spine and low back disabilities in July 2009 and November 2009, respectively.  The VA examiner diagnosed status post cervical spine surgery and status post lumbar surgery and was unable to determine the cause, origin, or relationships of the disorders without resorting to mere speculation.  Regarding the low back disability, the examiner stated that aside from a mild gait alteration, it was not possible to determine scientifically if a problem from the distant past was responsible for other orthopedic problems due to inadequate information or observational data as well as to many extraneous variables.  

In April 2012, the VA examiner provided an addendum opinion and stated that it was less likely than not that the Veteran's low back problems were secondary to his service-connected left knee disability based on the lack of objective, orthopedic knee issues in the service treatment records.  According to the examiner, there was no scientific research that showed one joint could be directly responsible for other joint problems.  The VA examiner also opined that it was less likely than not that the Veteran's cervical spine condition was related to service based on the lack of usable, meaningful objective evidence of orthopedic issues in the service treatment records.  

Upon review, the Board finds the VA examinations and opinions inadequate for service connection purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner did not provide an opinion with adequate rationale as to whether any current low back disability was directly related to active duty, or comment whether any current low back disability had been aggravated by the Veteran's service-connected left knee disability.  Likewise, the VA examiner did not provide an opinion as to whether a cervical spine disability was proximately due to the service-connected left knee disability.  Moreover, the examiner's opinions against the claims are primarily based on the absence of treatment of the claimed disabilities in the Veteran's service treatment records, and thus, do not give adequate consideration to the evidence of in-service symptomatology.  Therefore, the Board finds remand is warranted for an additional VA examination and opinion to determine the etiology of any current low back and cervical spine disabilities present during the period of the claims.  

Regarding the right knee claim, in July 2009, the VA examiner diagnosed age-specific degenerative joint disease of the right knee and stated he was unable to determine any origin, cause, or relationship without resorting to mere speculation.  After physical examination in November 2009, the VA examiner was again unable to provide an opinion as to the claimed disability.  In a November 2012 addendum, the VA examiner that it was less likely than not that a current right knee disability was related to active duty based, in part, on the absence of objective evidence concerning the right knee shown in the service treatment records.  As this opinion does not adequately considered the Veteran's lay statements, and because the examiner did not provide an opinion as to whether any right knee disability was aggravated by the Veteran's service-connected left knee disability, the Board finds an additional VA examination and opinion are necessary.  Id.

The Veteran also underwent VA examination in July 2009 in connection with his service connection claim for a bilateral foot disability.  The VA examiner diagnosed plantar fasciitis of the left foot and stated that he was unable to determine the origin, cause, or any relationships for the disorder without resorting to mere speculation.  In the April 2012 addendum opinion, the VA examiner opined it was less likely than not that plantar fasciitis was related to service based on the lack of objective, orthopedic evidence in the service treatment records.  The examiner further noted there was a reasonable history of and treatment for gout of the feet in 2010, but stated there was no evidence of treatment for gout in the service treatment records.  The examiner concluded it was less likely than not that gout of the feet was attributable to knee problems due to the lack of objective evidence and the lack of medical research showing knee problems caused gout.  Here, the Board finds the VA opinions to be inadequate for adjudication purposes as they do not give adequate consideration to the Veteran's competent lay statements regarding the onset of his symptomatology and do not address whether a bilateral foot disability has been aggravated by the  Veteran's service-connected left knee.  Id.  

Claim for Service Connection for Hypertension

The July 2009 VA examiner diagnosed hypertension and opined that it was most likely that the Veteran had essential hypertension.  The VA examiner noted the service treatment records did not show elevated blood pressure.  In addition, the VA examiner opined that the Veteran's hypertension was less likely as not caused or aggravated by his service-connected conditions or their medications, as none of his current service-connected conditions would contribute to his hypertension.  Upon review, the Board finds the opinion inadequate as the VA examiner failed to provide adequate rationale for the opinions.  As such, remand is warranted for an additional VA examination and opinion to determine the etiology of the Veteran's hypertension.  See Barr, 21 Vet. App. at 312.  

Claim for Service Connection for Bilateral Hand Disability

In August 2009, the Veteran underwent VA examination in connection with his service connection claim for tremor of the bilateral hands.  The VA examiner opined that the Veteran's tremor was not at least as likely as not related to the in-service head injury.  Upon review, the Board finds the August 2009 VA examination and opinion inadequate for purposes of service connection.  Here, the VA examiner failed to provide adequate rationale for the etiological opinion.  In addition, the Veteran asserts in the alternative that his tremor of the bilateral hands is secondary to a service-connected disability and/or the medications prescribed for his service-connected disabilities.  In this respect, a September 2012 private treatment record shows the private physician suspected that the Veteran's tremor was a side effect of Wellbutrin, which the Veteran was taking for depression.  As the Veteran is service-connected for PTSD with depression, the Board finds remand is warranted for an additional VA examination and opinion to determine the etiology of any tremor of the bilateral hands.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.


Claim for Service Connection for Bruxism

In connection with his claim of entitlement to service connection for bruxism, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information for Dr. T. Tran.  As such, the Board finds VA is on notice of additional records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Because the record does not show that the RO attempted to obtain these treatment records, the Board finds remand is warranted.  If the RO obtains additional private treatment records reflecting a diagnosis of bruxism or other dental disability for which service connected may be granted, the Board also finds an additional examination and opinion are warranted.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159 (2014).

TDIU Claim

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. 
§§ 3.1600(a), (b) (2014).  Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private treatment records, to specifically include records from Dr. T. Tran, and any other identified private treatment records pertinent to the Veteran's claims.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claims will be re-adjudicated.

2. Obtain and associate with the record all VA treatment records dated from July 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Then, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected epicondylitis of the right elbow, hiatal hernia, posttraumatic headaches, and status post mandible fracture.  The electronic file and a copy of this Remand should be made available to the examiners in conjunction with the examinations.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail according to VA's rating criteria.   

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, schedule the Veteran for VA examinations with a physician(s) of sufficient to determine the nature and etiology of any low back disability, cervical spine disability, hypertension, right knee disability, bilateral foot disability, and bilateral hand disability diagnosed during the pendency of the appeal.  The electronic file and a copy of this Remand must be made available to the examiner for review in conjunction with the examinations.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail.  

Based on the findings on examination(s) and review of the evidence of record, the examiner(s) must address the following:

(a)  Low back and cervical spine disabilities:  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability and/or cervical spine disability began in service, was caused by service, or is otherwise related to service.  The VA examiner should specifically address several service treatment records reflecting complaints of back pain and an undated service treatment record showing a complaint of neck pain and stiffness.  

For all low back and cervical spine disabilities that are not related to service, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was caused or aggravated by a service-connected disability.  

(b)  Hypertension:  The examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension began in service, was caused by service, or manifested to a compensable degree within one year of service.  

If hypertension is not related to service, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was caused or aggravated by a service-connected disability.  

(c)  Right knee, bilateral foot, and bilateral hand disabilities:  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right knee disability, foot disability, and bilateral hand disability present during the period of the claim is etiologically related to service or was caused or aggravated by a service-connected disability.  

In providing the requested opinions, the examiner(s) must consider the Veteran's statements regarding the onset and manifestations of the claimed disabilities and assume that he is an reliable historian.

The examiner(s) must also consider and reconcile any conflicting medical evidence or opinions with respect to the claimed disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

5. If additional evidence is obtained that demonstrates a current diagnosis of bruxism or other dental disability for which service connection may be granted, schedule the Veteran for an appropriate VA examination.  The electronic file and a copy of this Remand should be made available to the examiner.  Based on the examination findings and review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any dental disability present during the period of the claim began in service, was caused by service, or is otherwise related to service, to include a motor vehicle accident.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any dental disability present during the period of the claim began in service was caused or aggravated by a service-connected disability.  

In providing the requested opinions, the examiner(s) must consider the Veteran's statements regarding the onset and manifestations of the claimed disabilities and assume that he is a reliable historian.

The examiner(s) must also consider and reconcile any conflicting medical evidence or opinions of record.

A complete rationale should be provided for any opinion or conclusion expressed.

6. After completing the above development, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


